                 Case 1:21-cv-00047-LM Document 26-2 Filed 04/12/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW HAMPSHIRE

                                                          §
Coronavirus Reporter,
                                                          §
                                                          §
                         Plaintiff,
                                                          §
                                                          §      Civil Action No. 1:21-cv-00047-LM
                v.
                                                          §
                                                          §
Apple Inc.,                                               §
                                                          §
                         Defendant.                       §
                        DECLARATION OF KEVIN M. O’SHEA, ESQUIRE
                 IN SUPPORT OF DEFENDANT APPLE INC.’S MOTION TO DISMISS

            Kevin M. O’Shea states as follows:

            1.       I am a member of the bar of this Court and that of the State of New Hampshire

(#15812) and I am a member of the law firm Sulloway & Hollis, PLLC (“Sulloway”), counsel for

Apple Inc. (“Apple”) in the above captioned action.

            2.       I submit this Declaration in support of Apple’s motion to dismiss the Amended

Complaint (ECF No. 17) under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim

upon which relief can be granted.

            3.       Attached to this declaration as Exhibit A is a true and correct copy of the Apple

Developer Agreement, cited in paragraphs 12 (p. 6), 14 (p. 7), 46, 62, 91, 101, and 110 of the

Amended Complaint.

            4.       The Apple Developer Agreement is publicly available at the following url:

https://developer.apple.com/terms/apple-developer-agreement/Apple-Developer-Agreement-

English.pdf.

            5.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.


{C2242169.1 }        1
                Case 1:21-cv-00047-LM Document 26-2 Filed 04/12/21 Page 2 of 2




Executed on: April 12, 2021                 Respectfully submitted,


                                            By:    /s/ Kevin M. O’Shea
                                                   Kevin M. O’Shea




{C2242169.1 }       2
